        Case 1:19-cv-03347-LJL-JLC Document 127 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                12/4/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ALEXANDER WILLIAMS,                                            :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-3347 (LJL) (JLC)
                                                               :
N.Y.C. DEPT OF CORRECTIONS, et al.,                            :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Williams is proceeding pro se and in forma pauperis. 1 On November 20,

2020, the Court directed the New York City Law Department to ascertain an

address where Defendant Gorritz may be served (Dkt. No. 116). On December 3,

2020, the New York City Law Department provided the required information for

service on Defendant Gorritz in an ex parte letter to the Court in order to protect

Gorritz’s privacy and security interests (Dkt. No. 124).

        To allow Williams to effect service on Defendant Gorritz through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”). The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service.




1By order dated July 17, 2019, the Court granted Plaintiff’s request to proceed
without prepayment of fees, that is, in forma pauperis (Dkt. No. 13).
     Case 1:19-cv-03347-LJL-JLC Document 127 Filed 12/04/20 Page 2 of 2




      The Clerk of Court is directed to issue a summons and complete the USM-285

forms with the address for Gorritz and deliver all documents necessary to effect

service to the U.S. Marshals Service.

      SO ORDERED.

Dated: December 4, 2020
       New York, New York




A copy of this Order has been
mailed to the following:

Alexander Williams
141-180-1632
GRVC
09-09 Hazen Street
E. Elmhurst, NY 11370
